DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is pending for examination in the application filed May 24, 2021.
Claim 1 recites the limitation “a power supply device,” “an information acquisition device…configured to,” “an alerting device configured to,” and “a controller configured to,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Support for these elements is found in the Figure 2 description.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-190668, filed October 9, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 and 02/08/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 has all of the limitation of pending claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baur (U.S. Patent Application Publication 2014/0098230 A1), and further in view of Kothari (U.S. Patent Application Publication 2017/0218678 A1).  
Consider claim 1, Baur discloses an alert apparatus for a vehicle, comprising: 
a switch, (ignition) a connection state of the switch being changed from an off state to an on state when a driver of the vehicle drives the vehicle, and being changed from the on state to the off state when the driver stops driving the vehicle, See ¶ 0012 Baur teaches, [t]he system may be kept on or “hot” with or without the ignition on until such time as the vehicle cabin is determined to be unoccupied. For example, the system may remain activated and operable to detect objects for a period of time following an ignition off condition when the vehicle is stopped or parked, and/or may remain activated for a period of time following the shifting of the vehicle into park or the like. Optionally, the system may also be responsive to a cabin monitoring system, and may operate in the door opening alert mode when the vehicle is stopped or parked or off and when the cabin monitoring system detects an occupant in the vehicle. Optionally, the system may receive a signal indicative of the vehicle status (stopped or in park or ignition off or the like) via a vehicle network bus or the like.) See ¶ 0012; 
With respect to, an information acquisition device (sensor) connected to the power supply device via the switch, wherein the information acquisition device is supplied with electric power from the power supply device when the connection state of the switch is the on state, the information acquisition device being configured to acquire vehicle peripheral information including information on a moving object which is present at least behind the vehicle through use of the supplied electric power, (Baur discloses, Rearward Sensing Direction Sensors: [0018] The blind zone detection system and indicator (particularly for an indicator at an exterior rearview mirror assembly of the vehicle) may utilize aspects of the indicators and systems and sensors and components; [0008] Referring now to the drawings and the illustrative embodiments depicted therein, a blind zone detection system or side object detection system 10 of a vehicle 12 includes a sensor 14 at one or both sides of the vehicle 12, whereby the sensor has a field of view or sensing that encompasses an area sideward and/or rearward of the vehicle 12 at the respective side of the vehicle. The sensor or sensors may comprise any suitable sensor, such as an image-based sensor or imaging sensor or camera or such as a radar sensor or lidar sensor or ultrasonic sensor or time-of-flight sensor or the like. The system is operable to detect objects at or near the side of and/or rearward of the vehicle, such as to provide an alert or warning to the driver of the vehicle when the driver of the vehicle is making a lane change into a lane already occupied by another vehicle or rearwardly approaching vehicle. The system of the present invention is operable, when the vehicle is stationary with an occupant in the vehicle, to remain active to detect objects at or near or approaching the side of the vehicle when the vehicle is parked, and, responsive to detection of such an object, the system may generate an alert or warning to the driver or occupant of the vehicle and/or to the detected object (such as a cyclist or pedestrian at or near the side of the vehicle) to alert the occupant and/or cyclist of a potentially hazardous condition if the vehicle door is opened at that side of the vehicle, as discussed below. [0009] The sensor may comprise any suitable sensor (and may be disposed at an exterior rearview mirror assembly of the vehicle or the like) and the system may include a control that processes an output of the sensor to determine if an object of interest is present at or near or approaching the side lane adjacent to the vehicle.); 

With respect to, an alerting device (visual/audible alert device and display) configured to be supplied with the electric power from the power supply device regardless of whether the connection state of the switch is the on state or the off state, the alerting device being further configured to perform an alerting operation for alerting an occupant of the vehicle through use of the supplied electric power, (Baur discloses, [0016] The control may be operable to detect a cyclist or pedestrian at or near or approaching the side of the vehicle and the alert system may be operable to alert the occupant of a potential hazard if the vehicle door at that side of the vehicle is opened. The alert may comprise at least one of an audible alert and a visual alert within the vehicle cabin, and/or the alert may comprise at least a visual alert at an exterior portion of the vehicle (such as an indicator disposed at an exterior rearview mirror assembly of the vehicle) and viewable by a person at or near or approaching the vehicle at that side of the vehicle. [0022] Optionally, the indicator or alert may be provided via one or more displays, such as by utilizing aspects of the displays and display elements of the types disclosed in [incorporated prior art by reference]; and/or U.S. patent application Ser. No. 10/538,724, filed Jun. 13, 2005 and published Mar. 9, 2006 as U.S. Publication No. US-2006-0050018, which are hereby incorporated herein by reference in their entireties. The display may be operable to display a status of the alert system and may display an icon or image of a detected object to alert the occupant of the determined presence of an object. The display may flash or otherwise adjust the display to draw the viewer's attention to the detected object when the system determines that the detected object may present a hazard to a person opening one of the doors of the vehicle at the side of the vehicle where the object is detected.); and 

With respect to, a controller (control) configured to be supplied with the electric power from the power supply device regardless of whether the connection state of the switch is the on state or the off state, the controller being programmed to: during a period of time when the connection state of the switch is the off state, determine whether or not there is an alert-target object based on the vehicle peripheral information that was stored in the memory while the connection state of the switch was the on state, the alert-target object being a moving object to be alerted when the occupant gets out of the vehicle, (Baur discloses, [0009] The sensor may comprise any suitable sensor (and may be disposed at an exterior rearview mirror assembly of the vehicle or the like) and the system may include a control that processes an output of the sensor to determine if an object of interest is present at or near or approaching the side lane adjacent to the vehicle. For example, the system may include an image processor that is operable to process image data captured by a camera or image sensor to detect or determine the presence of and/or approach of an object at or near the side of the vehicle at which the sensor or camera is disposed. ¶0015-0017).

Baur does not explicitly state that a battery is used to power the system when the ignition is off. In an analogous art, Kothari teaches a power supply device mounted in the vehicle, and desirability of powering vehicle systems using battery when engine is off, “[0093] If the vehicle's engine isn't running, then the vehicle's battery 1004 would supply the necessary power for any components/features of the proactive vehicle door system. In this case, it would be indicated to the user using an audio/visual notification system that the vehicle's battery 1004 is being utilized to supply the power any components/features of the proactive vehicle door system. However, if the vehicle's battery 1004 is about to fully drain out i.e. no more capacity, then rather than using the vehicle's battery 1004, the proactive vehicle door system would use its built-in rechargeable battery 1014. In this case, it would be indicated to the user using an audio/visual notification system that the rechargeable battery 1014 on the proactive vehicle door itself is being utilized to supply the power for any components/features of the proactive vehicle door system.”

Baur teaches, the vehicle peripheral information acquired while the connection state of the switch is the on state, Baur teaches, “[t]he system of the present invention is operable, when the vehicle is stationary with an occupant in the vehicle, to remain active to detect objects at or near or approaching the side of the vehicle when the vehicle is parked, and, responsive to detection of such an object, the system may generate an alert or warning to the driver or occupant of the vehicle and/or to the detected object (such as a cyclist or pedestrian at or near the side of the vehicle) to alert the occupant and/or cyclist of a potentially hazardous condition if the vehicle door is opened at that side of the vehicle, as discussed below”, i.e. claimed on state, See ¶ 0008. Baur teaches, “the system may include an image processor that is operable to process image data captured by a camera or image sensor to detect or determine the presence of and/or approach of an object at or near the side of the vehicle at which the sensor or camera is disposed. The camera and image processor may comprise any suitable image capture and processing system, and may utilize aspects of the imaging systems and object detection systems described [prior art  incorporated herein by reference]… the image processor may comprise an EyeQ2 or EyeQ3 image processing chip available from Mobileye Vision Technologies Ltd. of Jerusalem, Israel, and may include object detection software [known to have an on board memory]” See ¶ 0009.
 Baur does not explicitly state that captured the vehicle peripheral images are stored on an on board memory. Although, one of ordinary skilled in the art would know that it would be inherent for the Baur’s system to at least temporarily store the vehicle peripheral images in a RAM in order for the images to be displayed or processed, nonetheless, in an analogous art, Kothari teaches a memory that stores the vehicle peripheral information acquired while the connection state of the switch is the on state, Kothari teaches “[i]n the case of vehicles with automatically opening doors, artificial intelligence system would not only proactively alert the user, but also store that incident in the memory of that vehicle computer, so the vehicle's computer would use that information in future to avoid vehicle door related accidents.” See ¶ 0079, and Kothari teaches “[t]his artificial intelligence module can also comprise of a photo/video capture feature, both internal and external to the vehicle, which would capture the photos/videos of the users' actions while opening the vehicle door and store those photos/videos on the memory of the vehicle's computer. The user/s would then be able to review those photos/videos later using the audio visual component 902 of the vehicle and learn from their previous mistakes to prevent future accidents. Note: there would also be a feature available to manually or automatically upload those photos/videos to a user's pre-defined online location or phone using WI-FI, Bluetooth, etc.” See ¶ 0081. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to use battery and store the vehicle peripheral images in a memory as taught by Kothari in conjunction with system of Baur, in order that sensors could have been operational to perform the desired tasks when engine was off, and “be able to review those photos/videos later using the audio visual component 902 of the vehicle and learn from their previous mistakes to prevent future accidents” See ¶ 0081, as taught by Kothari.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683